            Case 1:21-cv-02678-AT Document 20 Filed 06/14/21 Page 1 of 2


Hughes
                                                                                      Hughes Hubbard & Reed LLP
                                                                                               One Battery Park Plaza

Hubbard
                                                                                      New York, New York 10004-1482
                                                                                            Office:+1 (212) 837-6000

&Reed
                                                                                               Fas: +1 (212) 422-4726
                                                                                                 hugheshubbard.com

                                                                                                       Nicolas Swerdloff
                                                                                                                 Partner
                                                                                          Direct Dial: +1 (305) 379-5571
                                                                                 nicolas.swerdloff@hugheshubbard.com




                                                    June 14, 2021

  VIA ECF and Email

  The Honorable Analisa Torres
  United States District Court
  Southern District of New Yark
  500 Pearl Street
  New York, NY 10007
  Torres_NYSDChambers@nysd.uscourts.gov


             Re:       Syracuse Mountains Corp. v. Bolivarian Republic of Venezuela, Case No.
                       1 :21-cv-02678-AT

  Dear Judge Torres:

         On behalf of our client, plaintiff Syracuse Mountains Corporation in the above referenced

  case, we respectfully submit this status letter regarding service of process pursuant to your

  Honor's April 14, 2021 Memo Endorsement, Dkt. 14.

         To the best of our knowledge, service is in process but has not yet been completed. We

  prepared the necessary materials for service upon defendant Bolivarian Republic of Venezuela,

  and we submitted those materials to the Clerk of Court in accordance with Section 1608(a)(4) of

  the Foreign Sovereign Immunities Act. The Clerk successfully transmitted those documents to

  the Department of State on May 21, 2021, as attested to in the Clerk's Certificate of Mailing,

  Dkt. 19. We have received delivery confirmation from the carrier that the materials for service

  were delivered to the Department of State on May 24, 2021 (attached). However, we have not

  yet received any update on service from the Department of State, and our attempts to contact the
          Case 1:21-cv-02678-AT Document 20 Filed 06/14/21 Page 2 of 2

June 14, 2021
Page 2


relevant office (the Office of Policy Review and Inter-Agency Liaison) have thus far been

unsuccessful.

       We will promptly notify the Court when service of process is complete.




                                            Respectfully,

                                            Isl Nicolas Swerdlo ff
                                            Nicolas Swerdloff
